DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 1-24 prior to prosecuting first office action.
Status of the claims:
Claims 25-44 is pending in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 25-44 is/are rejected under 35 U.S.C. 102(a1) as being anticipated  by Lee et al. (US20170303259) (hereinafter Lee).

Per claim 25, Lee discloses a method comprising: receiving a registration request originated from a user equipment in a communication network( paragraph 0123, i.e. the UE sends a registration request to the AMF. The UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN); constructing a registration accept message, wherein the registration accept message includes an indication of connection information that the user equipment needs to provide while establishing a connection to the communication network (paragraph 0133-0135 , i.e. In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI, that is, in the UE registration procedure, the AMF may acquire the accepted NSSAI from the UDM and may determine a set of potential accepted S-NSSAI. The availability of a network slice instance according to the serving registration area of the UE may be determined by verifying the set of potential accepted S-NSSAI through the NSSF. The accepted NSSAI may be a result of validating the registration request from the UE in terms of the authorization/subscription check that is performed through consultation with the UDM that provides a list of authorized NSSAI, also see paragraph 0116, i.e. if configured or accepted NSSAI of a PLMN that the UE accesses is provided to the UE, the UE may provide the NSSAI in radio resource control (RRC) connection establishment and non-access stratum (NAS) ) ; and causing transmission of the registration accept message towards the user equipment (paragraph 0133, i.e. in operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI).
Per claim 26,Lee discloses the method according to claim 25, wherein Lee discloses the indication comprises an access stratum connection establishment network slice selection assistance information (NSSAI) inclusion mode parameter (paragraph 0253, i.e. S-NSSAIs with PLMN-specific values are associated to the PLMN ID of PLMN that assigns it. An S-NSSAI shall not be used by the UE in access stratum procedures in any PLMN other than the one to which the S-NSSAI is associated), the access stratum connection establishment NSSAI inclusion mode parameter indicating one or more NSSAIs that the user equipment needs to transmit in an access stratum connection establishment procedure (paragraph 0272, i.e. when a UE registers with a PLMN, if the UE for this PLMN has a Configured NSSAI or an Allowed NSSAI , the UE shall provide to the network in RRC[ access stratum connection] and NAS layer a Requested NSSAI containing the S-NSSAI(s) corresponding to the slice(s) to which the UE wishes to register).
Per claim 27, Lee discloses the method according to claim 25, wherein the indication comprises an access stratum connection establishment network slice selection assistance information (NSSAI) inclusion mode parameter( paragraph 0272, as addressed in claim 26), the access stratum connection establishment NSSAI inclusion mode parameter indicating that the user equipment does not need to transmit any NSSAI in an access stratum connection establishment procedure (paragraph 0286, i.e. when a UE registers with a PLMN, if for this PLMN the UE has no Configured NSSAI or Allowed NSSAI, the RAN shall route all NAS signaling from/to this UE to/from a default AMF. The UE shall not indicate any NSSAI in RRC Connection Establishment or Initial NAS message unless it has a Configured NSSAI or Allowed NSSAI for the corresponding PLMN).
Per claim 28, Lee discloses the method according to claim 25, further comprising triggering, by a service request, based on pending data or signaling related to one or more network slices, an access stratum connection establishment request (paragraph 0141, i.e.  the network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, subscription changes, and/or UE mobility. This may trigger a UE-initiated registration procedure that includes, in RRC and NAS signaling).
Per claim 29, Lee discloses the method according to claim 28, wherein the indication comprises an access stratum connection establishment network slice selection assistance information (NSSAI) inclusion mode parameter (refer to the same rationale as claim 26), and wherein the access stratum connection establishment NSSAI inclusion node parameter indicates whether the user equipment will transmit one of: an Allowed NSSAI for the user equipment  (refer to the same rationale as claim 26)or one or more Single-NSSAIs (S-NSSAIs) associated with the network slice or network slices which trigger the service request.
Per claim 30, Lee discloses the method according to claim 25, wherein the indication comprises an access stratum connection establishment network slice selection assistance information (NSSAI) inclusion mode parameter (paragraph 0253, i.e. S-NSSAIs with PLMN-specific values are associated to the PLMN ID of PLMN that assigns it. An S-NSSAI shall not be used by the UE in access stratum procedures in any PLMN other than the one to which the S-NSSAI is associated) , and wherein the access stratum connection establishment NSSAI inclusion mode parameter is derived based on a set of policies implemented in one or more radio access nodes in a registration area of the communication network (paragraph 0141, i.e. .  the network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, subscription changes, and/or UE mobility. This may trigger a UE-initiated registration procedure that includes, in RRC and NAS signaling, a value of new accepted NSSAI provided from the network system).
Per claim 31, refer to the same rationale as explained in claim 25 (see paragraph 0021 for processor and memory).
Per claim 32, refer to the same rationale as explained in claim 26 (see paragraph 0021 for processor and memory).
Per claim 33, refer to the same rationale as explained in claim 27 (see paragraph 0021 for processor and memory).
Per claim 34, refer to the same rationale as explained in claim 28 (see paragraph 0021 for processor and memory).
Per claim 35, refer to the same rationale as explained in claim 29 (see paragraph 0021 for processor and memory).
Per claim 36, refer to the same rationale as explained in claim 30 (see paragraph 0021 for processor and memory).
Per claim 37, refer to the same rationale as explained in claim 25 (see paragraph 0323 for non transitory computer readable storage medium).
Per claim 38, refer to the same rationale as explained in claim 26 (see paragraph 0323 for non transitory computer readable storage medium).
Per claim 39, refer to the same rationale as explained in claim 27 (see paragraph 0323 for non transitory computer readable storage medium).
Per claim 40, refer to the same rationale as explained in claims 28 and 29 (see paragraph 0323 for non transitory computer readable storage medium).
Per claim 41, refer to the same rationale as explained in claim 30 (see paragraph 0323 for non transitory computer readable storage medium).
Per claim 42, Lee discloses an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (paragraph 0021, processors and memory,  processor providing executable instructions), cause the apparatus at least to: receive a registration accept message from an access network of a communication network, the registration accept message comprising an indication of connection information that the apparatus needs to provide when establishing a connection to the communication network (paragraph 0123, i.e. the UE sends a registration request to the AMF. The UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN. Here, the AMF may be an initial AMF) ; generate a connection establishment request, said connection establishment request being operable to establish a connection between the apparatus and a radio access network of a communication network (paragraph 0136, i.e. the UE may be provided with a temporary ID that is used by the UE in an RRC connection establishment of a subsequent initial access so that the RAN may route a NAS message to an appropriate AMF as long as the temporary ID is valid) ; include into the registration request, based at least upon said indication in the registration accept message received from the access network, information operable to cause the access network to apply one or more policies for accepting the connection establishment request (paragraph 0141,  i.e. the network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, subscription changes, and/or UE mobility. This may trigger a UE-initiated registration procedure that includes, in RRC and NAS signaling), rejecting the connection establishment request (paragraph 0283, i.e. the network may individually reject an S-NSSAI provided by the UE in the Requested NSSAI with a rejection cause), or releasing the connection establishment request; and cause transmission of the connection establishment request towards the access network (paragraph 0284, i.e. when receiving from the UE a Requested NSSAI and a Temporary ID in RRC, if the RAN can reach an AMF corresponding to the Temporary ID, then RAN forwards the request to this AMF).
Per claim 43, refer to the same rationale as explained in claim 42.
Per claim 44, refer to the same rationale as explained in claim 42 (see paragraph 0323 for non transitory computer readable storage medium).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647